tcmemo_2012_339 united_states tax_court allison t o’neil petitioner and michael j o’neil intervenor v commissioner of internal revenue respondent docket no filed date william edward taggart jr and barbara n doherty for petitioner michael j o’neil pro_se daniel j parent for respondent memorandum opinion holmes judge allison t o’neil the ex-wife of michael j o’neil does not want to pay a penny of their joint federal tax_liability because she says it would be inequitable to make her do so what makes this case a little bit different is that the tax_liability allison seeks to escape has already been paid background the o’neils met over drinks at the university of california santa cruz and soon married michael who earned his degree in environmental design and architecture went into business for himself allison who earned her degree in environmental studies started out working for a camera store and a law firm doing secretarial work and light bookkeeping--at least until their kids now and were born allison started working inside the home and raised the children kept track of the household finances and occasionally helped michael with his books they filed joint tax returns throughout their marriage though they occasionally filed or paid late michael eventually became a real-estate developer and got involved in colorado projects that frequently took him away from home by he was spending about eighty percent of his time there the marriage became strained the administrative record notes that the o’neils have filed their taxes and paid late since at least it also notes that at the time allison filed her first request for relief she had filed her own income_tax return late despite receiving an extension and the o’neils separated though their separation would turn into a divorce the pair kept their family home in orinda an affluent suburb in the san francisco bay area so their children could finish high school without moving michael and his partners sold a large colorado project to pulte homes in he received a net gain of dollar_figure from the deal and used the money to pay his own expenses and provide for allison and the children what he didn’t do was set_aside enough for the irs--in and the o’neils made only three estimated_tax payments toward their tax_liability and the payments added up to less than dollar_figure when it came time to file their income_tax return the o’neils got an extension until date though they did not include payment of the dollar_figure they estimated they would owe michael gathered much of the information the couple used to prepare their return but allison collected at least some such as the mortgage interest they paid and charitable_contributions that they made and certain investment_income that they received she sent what she got to michael’s accountant in colorado michael sent two draft income_tax returns back michael recalls providing allison with dollar_figure to dollar_figure per month allison recalls getting only dollar_figure per month home and allison reviewed them the couple also discussed their taxes and finances even if not at great length the o’neils’ colorado gold soon turned to straw one of michael’s partners sued him over the allocation of the partnership’s profits and in date a state court entered a dollar_figure million judgment against him this pressed down on the o’neils in early date michael gave allison a draft return that differed substantially from the others--it reported the substantial additional income from the partnership’s sale to pulte homes and showed about dollar_figure in unpaid tax_liability allison reviewed the return and challenged michael about where this unexpected income came from her attorney reviewed the return and she and her attorney both questioned michael’s accountant who did his best to explain why the tax was due neither o’neil could pay that large a tax bill at once and they had no specific plan for how to pay this liability later on michael for his part told michael recalls several all-encompassing discussions allison categorically rejects this and says that she and michael rarely discussed his business and that his secrecy contributed to their divorce we find it more_likely_than_not that the truth lies somewhere between this was of course net of the dollar_figure in estimated payments the return shows total_tax paid of dollar_figure however and the commissioner concedes that dollar_figure was the correct amount that was applied to when the return was filed allison that the additional income was an error and that he would get a different schedule_k-1 partner’s share of income deductions credits etc that would negate the large tax_liability in october allison signed the return and mailed it to the irs no payment accompanied it and the irs assessed the unpaid tax_liability that it showed in date the next may while they were still married the o’neils refinanced their orinda home all dollar_figure of the proceeds went for their own use dollar_figure went into an account for allison to use to pay the orinda home’s mortgage and dollar_figure went to pay off credit-card debt even after this refinancing though the couple had perhaps dollar_figure or more in equity their divorce became final in date but the o’neils left the division of their marital property unsettled about nine days after the divorce michael’s former partner--now his judgment creditor--recorded his judgment as a lien against the orinda home the irs impatient to collect the o’neils’ large tax debt also began circling it took a small tax_refund and then in put its own lien on the orinda home the irs then levied on two bank accounts and took allison’s income- tax_refund allison filed an application_for innocent-spouse relief while michael sought refuge in a personal bankruptcy filing only to have the irs collect another dollar_figure when his half interest in the orinda home was sold allison wasn’t doing too well with her request for innocent-spouse relief either the irs preliminarily denied her application and when she submitted additional information and an updated form_8857 request for innocent spouse relief an irs appeals officer sent her a final_determination denying her relief because she knew that the tax wouldn’t be paid she wasn’t going to suffer an economic hardship and she wasn’t tax compliant allison filed a petition in our court while she continued to reside in orinda after she filed but before we tried the case the o’neils finally sold the orinda home proceeds from the sale paid the overdue tax bill with dollar_figure left over that allison put into a certificate of deposit the sale enabled the o’neils to finish the division of their marital property allison moved into a townhouse in another bay area suburb that her former in- laws had bought and rented to her at a considerable discount after her kids turned eighteen she stopped receiving child_support though she still receives a bit less than dollar_figure per month in alimony and earns dollar_figure every two weeks as a legal secretary her children attend the university of colorado at boulder mostly paid for by a plan set up by michael’s relatives she continues to claim them as dependents though and the younger is expected to graduate in the spring of she seeks a full refund of the tax paid from her half of the orinda house proceeds as well as the much smaller amounts that the irs took from her bank accounts and tax refunds that she otherwise would have received discussion i relief under sec_6015 married couples may file their tax returns jointly but if they do they are jointly responsible for the accuracy of the returns and jointly liable for the tax due sec_6013 a spouse who signs a joint_return may still try to escape joint liability two of the three escape routes in the code--in sec_6015 and c --are blocked for allison because they require a deficiency or understatement and the commissioner alleges neither here allison still may qualify for relief but she must do so only under sec_6015 if allison qualifies for that section’s equitable relief she may receive a refund for any levy from her separate all section references are to the internal_revenue_code in effect at all relevant times unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure property sec_6015 126_tc_47 aff’d 533_f3d_1136 9th cir sec_6015 allows the irs to grant relief from joint_and_several tax_liability to a spouse if it would be inequitable to hold that spouse liable the commissioner maintains here the same objections to our court’s review of his determinations in cases like this that he raised in wilson v commissioner tcmemo_2010_134 which is still pending on appeal before the ninth circuit appeal docketed no 9th cir date we note his objections namely that we should review his determination only to see if he abused his discretion and look only at the administrative record but we are bound by precedent to analyze the case using the evidence in the trial record and without deference to the commissioner’s determination see 130_tc_115 scope of review 132_tc_203 standard of review because of the current uncertainty of this area of law in a case appealable to the ninth circuit however we will also analyze the facts in the administrative record using an abuse-of-discretion standard there is some dispute regarding what levies came out of allison’s separate_property the commissioner contends that the date payment of dollar_figure and an date payment of dollar_figure came from a joint account with michael and are unavailable for refund allison argues that the accounts belonged only to her following the entry of her divorce a the safe_harbor the irs uses specific guidelines revproc_2003_61 2003_2_cb_296 to determine whether it would be inequitable to hold a spouse jointly liable for a given tax debt the revenue_procedure lists seven threshold requirements for equitable relief which both parties agree allison meets see id sec_4 c b pincite- it then lists three safe-harbor factors and a spouse who can show that she has stowed all three aboard her ship can sail safely home to win relief see id sec_4 c b pincite for allison the safe_harbor would require proof that she was divorced or separated from michael on the date she requested relief when she signed the tax_return she didn’t know or have reason to know that michael wouldn’t pay the tax_liability and she will suffer economic hardship if the irs doesn’t grant her relief id of the three conditions the parties dispute only the last two and we need to look at only one--allison’s knowledge of whether her ex would pay the tax_liability the commissioner is drafting a new revenue_procedure to supersede see notice_2012_8 2012_4_irb_309 but we agree with the parties that revproc_2003_61 controls this case the revenue_procedure tells us to gauge allison’s knowledge on the date she signed the joint_return and tells us to ask whether on that date allison knew or should have known that michael wouldn’t pay the tax_liability she must in fact establish that it was reasonable for her to believe that michael would pay the reported income_tax_liability revproc_2003_61 sec_4 b c b pincite allison admitted during the appeals process that she knew michael wouldn’t and couldn’t pay and reiterated these facts at trial she nevertheless alleges that this factor still favors her the commissioner sees things differently allison parses the knowledge factor closely she admits she knew michael wasn’t going to make a payment when they filed their return because she knew that they didn’t have enough cash on hand for such a big payment yet she claims that she shouldn’t be charged with this knowledge because michael assured her that the income reported on his schedule k-1--the income giving rise to the substantial liability--was incorrect she claims she believed michael’s representations and his implicit promise to take care of the potential liability--after all they had always paid their taxes until this point thus she says michael misled and tricked her into signing the return while there is some evidence that michael was not always forthright with his ex about his business and personal affairs there is no doubt that the o’neils were routinely tardy in filing their returns and paying their taxes this made her aware of their need to file immediately when presented with the changed return lest they get penalized for not filing on time more important even than this is that by date when they filed their tax_return allison didn’t trust her estranged and soon-to-be-ex husband she recounted frustration with his growing detachment and evasiveness as early a sec_2002 frustration so great that she sought medical help this was not surprising for by that time michael was spending less and less time at home and allison was tired of dealing with the resulting stress and isolation when michael gave her the changed return in date allison consulted her attorney and spoke with both michael and his accountant before signing she questioned them specifically about the increased income and she knew that michael couldn’t pay the tax she knew that she couldn’t pay the tax and she knew that her husband had just lost a very large lawsuit against an estranged former business partner we therefore do not find credible her claim that she trusted michael to make the liability all go away such a belief could not possibly have been reasonable under the circumstances even if we were limited to reviewing the commissioner’s determination on this factor for an abuse_of_discretion upon the administrative record only we would not find in allison’s favor on this factor the innocent-spouse relief application asks the question w hen the returns were signed did you know any amount was owed to the irs for those tax years and she checked the yes box she explained that she knew the liability stated on the return was large and also unpaid but michael assured her that they would amend their return and the tax_liability would disappear she clearly balked at this suggestion because she added on her application that michael pressured me into signing by pointing out that if i did not agree to sign the return no return at all could be filed and we would be in trouble on the basis of these statements the commissioner preliminarily determined that allison knew that the tax wouldn’t be paid allison contested this conclusion when she sought review within the irs she again admitted she knew that the tax wouldn’t be paid when the couple filed but claimed that michael was menacing and deceitful in that he seems to have told her that he was either going to file an amended_return or receive an amended schedule_k-1 that would eliminate the tax due we also agree with the commissioner that allison never established that she was actually deceived into thinking that either approach would work in fact when michael did present her with an amended_return nearly a year later she wouldn’t sign it unless he paid the stated liability himself in full--this despite the liability shown on this amended return’s being nearly dollar_figure less than that shown on the couple’s filed return since allison cannot demonstrate under either standard or scope of review that she reasonably believed michael would pay the tax_liability she cannot qualify for safe-harbor relief this doesn’t end our discussion however b sec_4 facts-and-circumstances even if a spouse cannot dock in the safe_harbor she can still try to show that she should win relief under a multifactor balancing test see revproc_2003_61 sec_4 c b pincite for this test we evaluate a nonexclusive list of factors including extra factors the parties note described below in table form we’ve italicized the factors not in dispute weighs for relief separated or divorced economic hardship didn’t know or have reason to know that michael wouldn’t pay the liability neutral weighs against relief still married n a n a n a no economic hardship knew or had reason to know that michael wouldn’t pay the liability michael was legally obligated by agreement to pay the liability himself no significant benefit allison was individually tax compliant abuse present allison in poor mental or physical health o’neils paid tax_liability when they had first opportunity to do so no divorce or other agreement allocating the liability n a n a no abuse present allison not in poor mental or physical health allison was legally obligated by agreement to pay the liability herself significant benefit allison not individually tax compliant n a n a n a o’neils failed to pay tax_liability when they had first opportunity to do so allison for her part also argues that disallowing her relief will give her ex-husband an undeserved financial windfall the parties don’t dispute that allison is divorced and no agreement allocates the tax to either allison or michael a neutral factor we discuss the additional factors--allison’s knowledge being both a safe- harbor and a balancing-test factor about which the parties disagree economic hardship allison argues that her age earning potential and low monthly income show that she has at all times since filing her request for relief suffered economic hardship she argues that the irs’s calculation of her income shortfalls was in error she also notes that because of the levy she has insufficient money to retire the standard for an economic hardship is more rigorous there is a regulation sec_301_6343-1 proced admin regs that explains what economic hardship is see revproc_2003_61 sec_4 c it tells the commissioner to find that a levy would create a hardship if satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs the commissioner must look at all of the relevant facts--including assets available to satisfy the liability see id see also eg wiener v commissioner tcmemo_2008_230 wl at this regulation constrains our ability to find for allison since the o’neils’ joint tax debts have been completely paid we must ask whether the levies that satisfied these debts caused allison to be unable to pay her reasonable living_expenses given that she still has at least dollar_figure in liquid_assets allison has a substantial burden to meet this is the total of the dollar_figure certificate of deposit she got from the sale of the house and the dollar_figure she got in the divorce all of which she apparently is still saving for her retirement her position is also undermined by the fact that she began experiencing economic problems long before the levies began--no later than this means the levies did not create these problems--which arose due to extraneous factors such as her divorce expensive medical bills and the cost of keeping up the orinda home on a part-time salary she carefully notes that she suffers from economic hardship but not that the irs levies would have cause d her to suffer an economic hardship a levy can of course exacerbate hardship it might not cause as allison contends she argues that the levies would have caused her economic hardship had they been levied from her monthly income but of course they weren’t by the time of trial the tax_liability had been paid in full and almost none of it came from her monthly incomedollar_figure during the date refinancing of the orinda home the o’neils set up an escrow account for allison to use to pay the balance of the mortgage she testified at trial and referred during the commissioner’s review of her sec_6015 claim to taking dollar_figure per month out of this account until it was exhausted she also credibly testified that the monthly withdrawals were used only to supplement her earnings child_support and alimony in meeting household expenses specifically the mortgage dollar_figure came from estimated_tax payments that michael and allison made while they still jointly managed their finances dollar_figure was satisfied when the irs took allison’s separate tax_refund dollar_figure was satisfied by allison’s tax_refund and another dollar_figure was satisfied by her stimulus payment during michael’s personal bankruptcy the irs got another dollar_figure the irs also used dollar_figure from the sale of allison’s interest in the orinda home in fact only dollar_figure came from continued and the lion’s share of the tax_liability was paid_by the sale of an asset her interest in the orinda home that allison was not using to pay her living_expenses she admits as much now she wanted to save the proceeds from the orinda home’s sale--and did save the portion she received--for her retirement she offers no explanation for how the commissioner’s lien on this asset and its use to pay her tax_liability caused or aggravated her inability to pay reasonable living expensesdollar_figure continued joint and or separate bank accounts see supra note one interchange at trial is particularly telling in this respect after describing to the commissioner’s counsel that her son’ sec_529 plan had run out shortly before he graduated from college she noted that i don’t have any money to help him in response to further questions she remarked that her daughter’ sec_529 would soon run out as well and short of her expected graduation date the trial transcript then records the following q so you need the refund in order to fund their college education a well i need the refund to be able to pay my bills and live my life her lack of concern for her immediate financial well-being is likewise apparent later on and if you don’t receive that refund are you going to be able to q continue to live in the house you’re in a q for a while but i’ll you know never get to retire are you going to be able to keep your car continued she also argues that the irs’s satisfaction of the joint tax_liability from the orinda home’s sale proceeds will cause her to suffer economic hardship in the future but she cites no authority to support her assertion that we ought to consider a levy’s impact many years down the line and we’ve already held that the commissioner is explicitly allowed to consider a person’s nonexempt assets when he determines whether to grant relief see eg wiener wl at allison also contests the income side of the commissioner’s calculation--she says that the irs miscalculated her monthly income and concluded incorrectly that she was not currently depending on her savings to make ends meetdollar_figure we found her credible in some of the details in her description of her income and expenses but she misses the bigger issue her available assets at the time her relief was denieddollar_figure continued a yes as -- the commissioner for his part also points out errors with allison’s calculations which she concedes she has not dipped into her savings yet she claims to have run monthly budget deficits ranging from dollar_figure per month in date to dollar_figure or more per month in date to dollar_figure per month immediately before trial the record lacks any explanation of how she could continually run such large deficits while her savings remained almost entirely untouched she does acknowledge possibly receiving dollar_figure per month in gifts from her ex’s relatives but she doesn’t continued we don’t know how much the house was worth at that point but we do know that she had no less than dollar_figure in assets immediately before the sale her dollar_figure portion of the orinda home’s equity plus the dollar_figure payment from divorce dollar_figure we will not ignore these assets to focus on her monthly income alone she also implores us not to deny her relief and allow her ex-husband an undeserved financial windfall we appreciate she considers it unfair that she is left to pay almost all of her and her ex-husband’s tax debt the law is clear however spouses who jointly file are jointly liable for the debt the propriety of this rule is not before us and it’s up to congress to change it not the courts it has no bearing on whether the irs’s levies caused allison economic hardship on balance this factor isn’t in allison’s favor our conclusion doesn’t change if we review the commissioner’s determination for abuse_of_discretion the final_determination of this factor continued include these in her calculations she also omitted extraordinary expenses which according to her testimony were the cost of her childrens’ schools and their flights home computers etc we can only infer lacking any explanation to the contrary that the bulk of the support she claims she provides her children while they attend school is actually reimbursed by relatives her assets at their postassessment peak could have totaled more than dollar_figure because of her half share of the additional dollar_figure in equity she and michael pulled out of the orinda home concurred with the preliminary determination and verified that allison wouldn’t suffer economic hardship if forced to pay the tax_liability it considered her monthly income much as we just did but also noted that she was joint owner of a house allegedly worth dollar_figure million according to her statement at the appeals_conference it was no abuse of the commissioner’s discretion to consider this sizeable nonexempt asset when it determined allison’s ability to pay without suffering economic hardship this factor weighs against her no matter our scope and standard of review significant benefit the commissioner now alleges that allison will benefit beyond ordinary support by receiving a refund of the orinda home sale proceeds he argues that she benefits by being able to use this money in the future to retire rather than paying her tax debts now and implies that retirement_funds don’t count as normal support within the meaning of the revenue_procedure allison counters that the income giving rise to the tax_liability went to pay michael’s own expenses and that she didn’t receive any other financial windfalls from michael’s income allison’s characterization twists this factor a bit it is true that michael used the proceeds from his partnership’s big sale to pulte to pay his expenses but he also testified that he used part of the money to support allison and their children and to pay the mortgage on the orinda home michael was without doubt the biggest source_of_income for the family in and money is fungible so we find that allison did in fact benefit directly or indirectly from the underlying income whether this benefit was normal is another question allison already cashed out in part when she and her husband refinanced the orinda home to enable her to continue to work only part time to keep her in the house and to pay off credit-card debt and here the commissioner again notes that allison intended to use the orinda home’s sale proceeds only to fund her retirement while a home may not be beyond normal support retirement_funds can be see george v commissioner tcmemo_2004_261 wl at reviewing the notice_of_determination de novo we agree with the commissioner that this factor weighs against relief in the notice_of_determination however the commissioner concluded that this factor neither favored nor disfavored relief but was neutral he didn’t make the more detailed argument he makes now but noted that allison got dollar_figure in monthly support from michael and that i t is unclear if the size of the monthly payment is related to the failure to pay income_tax for the year the commissioner couldn’t conclude using the evidence allison gave him in the administrative record that she wouldn’t have received less support from michael if the couple had paid their taxes this conclusion was not an abuse_of_discretion allison said michael provided her dollar_figure per month f rom forward but there is no evidence in the administrative record substantiating this statement without knowing whether the support michael provided allison increased as a result of the couple’s not paying their tax_liability the commissioner couldn’t tell whether the support was ordinary or atypical he was well within his discretion to conclude this factor was neutral in sum under a de novo review we conclude this factor disfavors relief and on the record available to the commissioner he didn’t err to conclude it was neutral compliance with tax laws though the administrative record suggests otherwise the commissioner concedes now that allison is compliant with her post-2005 tax obligations but he argues that even if allison is compliant the factor doesn’t weigh in favor of relief but is only neutral he cites billings v commissioner tcmemo_2007_234 albin v commissioner tcmemo_2004_230 and keitz v commissioner t c see supra note memo in support of his argument but notes that each involved revproc_2000_15 2001_1_cb_447 revproc_2000_15 differs from revproc_2003_61 the earlier procedure divided its facts-and-circumstances approach into factors weighing in favor of relief and factors weighing against relief revproc_2000_ sec_4 and c b pincite the compliance-with-the-tax-laws factor used to be listed only in the factors weighing against relief category under the current revenue_procedure we have routinely noted that a taxpayer’s later compliance with her obligation to file returns and pay her taxes weighs in favor of relief see eg 136_tc_432 see also eg downs v commissioner tcmemo_2010_165 wl at the commissioner’s legal argument does not persuade us and goes against precedent that we must follow given that the commissioner concedes allison was compliant we must conclude this factor weighs in her favor even if we reviewed the commissioner’s determination only for abuse_of_discretion and confined ourselves to the administrative record the factor would still favor allison because at appeals the irs concluded that the factor was favorable for relief when it issued the notice_of_determination it’s only now that the commissioner asks us to reconsider this finding a more limited review will not overturn this conclusion because the commissioner does not now argue he abused his own discretion by concluding the factor favored allison thus under either standard of review the factor favors allison abuse while both parties agree that abuse may weigh in favor of finding relief they look at the facts here quite differently allison suggests that michael was abusive within the meaning of revproc_2003_61 because he lied to her repeatedly emotionally and psychologically bullied her and threatened her with trouble if she didn’t sign the return the commissioner disputes this characterization of the o’neils’ relationship he notes that there is no documented evidence of abuse he notes that the threat michael allegedly lobbed at allison was based upon the couple’s legal_obligation to file and pay taxes which allison already knew he observes that michael was already separated from allison by the time she signed the return--legally and by substantial distance--and that she signed the return only after consulting with legal counsel michael and his accountant we agree with the commissioner allison appears not to have had a happy marriage with michael but we have no basis to find bullying or intimidation here--much less more substantial abuse of the sort we analyzed in nihiser v commissioner tcmemo_2008_135 wl at this factor neither helps nor hurts allison but is neutral this conclusion doesn’t change if we adjust the scope and standard of our review apart from alleging that she was psychologically and emotionally bullied allison introduced no evidence of abuse the doctors’ reports she provided noted only that she was prescribed antidepressants and that michael was secretive leading to great marital stress she introduced no police reports and no witness statements we cannot say that the commissioner erred when he concluded under the facts available to him at the time he made his final_determination that allison wasn’t abused this factor is neutral for allison no matter which standard and scope of review we use mental physical health where a spouse was in poor mental or physical health when she signed a return the equities balance more favorably towards finding her eligible for innocent-spouse relief see revproc_2003_61 sec_4 b ii c b pincite see also harris v commissioner tcmemo_2009_26 wl at allison introduced evidence at trial and during the commissioner’s administrative review that she has suffered physical hardship as a result of the stress of her divorce from michael she has been treated with antidepressants since at least and has seen a therapist for at least as long the commissioner contends that this mental condition wasn’t a factor when she signed the return or applied for relief we disagree and note that commissioner shows us nothing to controvert allison’s evidence for this factor we conclude that the factor weighs in favor of providing her relief tempered somewhat because she hasn’t established that her depression is particularly debilitating see revproc_2003_61 sec_4 b ii the commissioner had most of the evidence regarding allison’s health available to him at the administrative level but concluded this factor didn’t help her because allison did not indicate that the depression rendered her incapable of making a decision or from leading a ‘normal life’ sic incapable of fulfilling the role of wife mother and homemaker we conclude differently on de novo review there is nothing however in the commissioner’s determination that is arbitrary capricious or without basis in fact or law he simply weighs the evidence differently than we do and concludes that allison’s depression isn’t substantial enough to weigh in her favor but is only neutral under the limited standard and scope of review the commissioner didn’t abuse his discretion by concluding this factor was neutral failure to pay in the commissioner argues that we should also consider as a special unlisted factor the fact that the o’neils could have paid their tax bill when they refinanced their home but chose not to this argument is similar to what we already assayed with regard to economic hardship and relies on the same set of facts the commissioner does make a good point but we have already held that the fact that the liability was satisfied out of allison’s nonexempt assets weighs against finding for her this doesn’t leave us much room to find even more in the commissioner’s favor to some small extent however what the commissioner argues here raises issues regarding intent and timing we agree with him that the o’neils’ decision not to pay their liability in when they seemingly could have shows that they either didn’t intend to pay it or were trying to delay the day of reckoning this made the commissioner spend substantial additional effort to get this tax bill satisfied he was compensated for his time by additional accrued interest but the o’neils’ dodgery undercut the commissioner’s interest in an orderly prompt and efficient taxing system this unlisted factor weighs a little bit against finding relief since the commissioner never raised this argument during his administrative review we won’t analyze it under a limited standard and scope of review windfall to michael allison argues that it is inequitable to deny her relief where the denial will indirectly benefit her ex-husband while this unlisted factor has nothing to do with economic hardship it is an equitable argument the problem for us is how to include it in our balance as we noted the code makes jointly filing spouses jointly liable for the tax congress itself balanced the equities of this policy choice when it enacted sec_6013 the zero-sum problem that allison highlights here applies to any ex-spouse who is held liable for the debts of the other ex-spouse this is a restatement of the general problem of how to disentangle the joint tax debt left over from a marriage-- the very problem that congress addressed in sec_6015 when congress has balanced the equites it’s not our place to rebalance this factor neither helps nor hurts allison allison never raised this argument during her administrative review and as with the commissioner’s failure to pay the liability when they could argument we won’t evaluate this argument under a limited standard and scope of review ii conclusion we have already concluded that allison isn’t eligible for relief under revenue_procedure 2003-61’s safe_harbor because the knowledge factor weighs against her under de novo review the factors weighing in favor of and against relief are as follows weighs for relief separated or divorced neutral weighs against relief no economic hardship knew or had reason to know that michael wouldn’t pay the liability significant benefit no divorce or other agreement allocating the liability allison was individually tax compliant allison in poor mental or physical health no abuse present o’neils failed to pay tax_liability when they had first opportunity to do so if we were limited to reviewing the commissioner’s determination for abuse_of_discretion based entirely on the administrative record the factors would weigh as follows weighs for relief separated or divorced neutral weighs against relief no economic hardship knew or had reason to know that michael wouldn’t pay the liability no divorce or other agreement allocating the liability not clear whether benefit was significant or not no abuse present poor health is not a factor allison was individually tax compliant we conclude on balance that she is ineligible for relief under revproc_2003_61 as in any multifactor balancing test we must have something in mind as the appropriate fulcrum when there are factors weighing down both sides of the lever nihiser v commissioner wl at and here we can look to see if the economic unity of the household filing a joint_return has been broken down by the actions of the nonrequesting spouse in a way that didn't allow the requesting spouse a reasonable exit id as the second circuit once wrote the innocence we look for within the meaning of this statute is innocent vis- a-vis a guilty spouse whose income is concealed from the innocent and spent outside the family 59_f3d_374 n 2d cir discussing former sec_6013 aff’g tcmemo_1993_390 the knowledge factor’s unique importance see haggerty v commissioner tcmemo_2011_284 wl at bruen v commissioner tcmemo_2009_249 wl at is seen in this way entirely appropriate because in the ordinary course of events knowing her husband is mishandling their joint_return would allow a wife to begin to pull away from the entanglement of joint liability we do find that the marital-status compliance and health factors weigh somewhat in allison’s favor but the economic-hardship and significant-benefit factors and especially the knowledge factor weigh more heavily against her when tax troubles engulfed the o’neils allison could see them coming but chose to assume joint liability anyway we also cannot say the commissioner abused his discretion in denying allison relief confining our review to the administrative record would show that the only factors in her favor were that she was divorced and that she complied with her tax obligations after that the levy wouldn’t cause economic hardship because she had substantial nonexempt assets and that she knew or had reason to know michael wouldn’t pay the tax still tip the scales substantially against her the commissioner’s conclusion was well within his discretion finally the record indicates and the commissioner confirms that he received dollar_figure from the title company upon the sale of the orinda home he likewise admits that he received dollar_figure from michael’s bankruptcy and that the payoff amount he provided the title company did not account for this sum furthermore he shows that with the bankruptcy sums applied the amount due immediately before the sale of the orinda home was dollar_figure dollar_figure - dollar_figure this leaves a difference of dollar_figure dollar_figure - dollar_figure that allison overpaid upon her sale of the orinda home given the slightly mixed result here an appropriate decision will be entered
